IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


C.H.,                                          : No. 51 MM 2022
                                               :
                     Petitioner                :
                                               :
                                               :
               v.                              :
                                               :
                                               :
PENNSYLVANIA STATE POLICE,                     :
                                               :
                     Respondent                :


                                       ORDER



PER CURIAM

        AND NOW, this 10th day of August, 2022, the Petition for Leave to File Appeal

Nunc Pro Tunc is DENIED.